Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.  
Claims 1-7 are pending in the instant application.
Claims 1-7 are being examined herewith.
Response to Arguments
Applicant's arguments over the 35 U.S.C. 112 rejection of claims 1-6 is persuasive. Therefore, the rejection is herewith withdrawn.  
Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-6 over Virtanen et al. (US 5834473 A) is not persuasive. Therefore, the rejection is herewith maintained.  
Applicant argues ABA and betaine are not similar in structure and thus, a teaching of an effective amount of betaine is not a teaching of an effective amount of ABA. Applicant states Virtanen teaches a broad range of betaine including 100 to 5,000 grams per metric ton (i.e. parts per million) of feed and 30 to 3,000 grams per metric ton of drinking water and that evidence that the broad range disclosed by Virtanen is not 
In response the Examiner points out while betaine is the exemplified osmoprotectant in Virtanen et al. to range from 0.03 to 3.0 kg (30- 3000 g) per metric ton of drinking water, the data can be applied to any osmoprotectant because the general teaching states “the osmoprotectant, and especially betaine, is administered at the concentration of 0.01 to 0.5g per kg body weight of the animal.”  Further, the reference does not only specify an effective amount of betaine, but a concentration of between 0.1 kg per metric ton and 5.0 kg (100 to 5000 grams) per metric ton of (equivalent to 100ppm to 5000ppm) dry feed (reads on the solid composition) of osmoprotectant (col 10 lines 53-55). This amount of osmoprotectant  would read on the claimed range of abscisic acid.  Furthermore, with respect to the 12/17/20 Declaration, the Examiner points out that the Virtanen et al. teaches the osmoprotectant significantly diminished the severity of gut lesions and reduced mortality.  It is Examiners contention 

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-6 over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues unexpected results in a declaration filed on December 17, 2020. 
With respect to the 12/17/20 Declaration, the Examiner points out that while Bassaganya-Riera et al. does not state the method of increasing survival rate, the claimed activity or function is obvious to the abscisic acid of Bassaganya-Riera because the abscisic acid of Bassaganya-Riera et al. is treating and preventing diseases and disorders associated with expression of PPAR γ and/or infiltration of macrophages into skeletal muscle tissue and/or white adipose tissue (see abstract).  It is Examiners contention that the Declaration presents specific conditions, that is chicken injected with 60 mg/kg ketamine. However, the claims are drawn generally to increasing survival, and the prior art teaches the same.  

Applicant's arguments over the 35 U.S.C. 103(a) rejection of claims 1-6 over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1) is not persuasive. Therefore, the rejection is herewith maintained. Applicant argues unexpected results in a declaration filed on December 17, 2020. However, the prior art teaches the ranges Applicant claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Virtanen et al. (US 5834473 A).
Virtanen et al. teaches administration of an osmoprotectant, especially betaine, either alone, or in combination with a coccidiostat to animals that are at risk for, or diagnosed with, coccidiosis, significantly diminished the severity of gut lesions and reduced mortality (reads on with or without antibiotics) (col 8, lines 1-9). Examples of osmoprotectants taught include organic molecules such as abscisic acid, urea, stachydrine, ectoine, hydroxyectoine, pipecholic acid, and usnic acid (col 8, line 27). A 
While, Virtanen et al. teaches osmoprotectants abscisic acid, the reference does not exemplify the formulation nor the S-abscisic acid. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use abscisic acid to increase survival rate. The motivation to use abscisic acid is because it is taught to be an osmoprotectant either alone, or in combination with a coccidiostat to significantly diminished the severity of gut lesions and reduce mortality. Therefore, a skilled artisan would have had reasonable expectation of successfully achieving similar efficacy and results. 
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it .

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bassaganya-Riera et al. (US 20070184060 A1) in view of Livingston (US 3958025 A).
Bassaganya-Riera et al. teaches abscisic acid administered to humans/animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089].  
While Bassaganya-Riera et al. does not state the method of increasing survival rate, the claimed activity or function is obvious to the abscisic acid of Bassaganya-Riera et al. because the abscisic acid of Bassaganya-Riera et al. is treating and preventing 
Although, Bassaganya-Riera et al. teaches the compositions of the invention may contain 0.01-99% by weight of abscisic acid and preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (0.001 g to 1 g), more preferably from 50 mg to 500 mg. [0088]- [0089], the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in “1 gram per metric ton to about 50 grams per metric ton of solid," or " about 5 to about 50 parts per million of the drinking source." Bassaganya-Riera et al. fails to teach the use of the abscisic acid on chicken.
Livingston teaches abscisic acid administered to animal and avian species. The reference teaches oral or parenteral administration of the abscisic acid (col 10 line 19). Feed additives or dietary supplements may be fortified with amounts of abscisic acid.  Inclusive are cattle feed and chicken feed (col 10 lines 40-51). The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken.
It would have been obvious to one of ordinary skill in the art at the time of the invention to treat avian species with abscisic acid. The motivation to treat animal and avian species in cattle feed and chicken feed is because Bassaganya-Riera et al. teaches the abscisic acid is administered to animals and Livingston teaches abscisic acid administered to animal and avian species. Therefore, a skilled artisan would have reasonable expectation of successfully administering abscisic acid to animal and avian species in cattle feed and chicken feed. Further, to the skilled artisan, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the 
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).

Claim 1-7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Livingston (US 3958025 A)  in view of Bassaganya-Riera et al. (US 20070184060 A1).
Livingston teaches abscisic acid and its analogs also may be employed in the treatment of animals and the avian species in the form of feed additives or in humans as a dietary supplement. Thus, cattle feed and chicken feed may be fortified of abscisic acid. It is believed that abscisic acid or its analogs may be an essential food element 
Although, Livingston teaches feed additive or dietary supplement amounts of the abscisic acid, the reference fails to specifically state the feed additives or dietary supplements fortified with abscisic acid in "“1 gram per metric ton to about 50 grams per metric ton of solid," or " about 5 to about 50 parts per million of the drinking source." The general teaching of the avian species, and more specifically chicken feed in Livingston renders obvious the selected types of chicken recited in claims 13-14 and 18.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the dosage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USP 233.  One having ordinary skill in the art would have been motivated to administer in ppm because the reference chicken feed may be fortified of abscisic acid. The determination of the optimum dosage to employ would have been a matter well within the purview of the skilled artisan. The reference does not require an antibiotic.


Bassaganya-Riera et al. teaches abscisic acid administered to animals. The reference teaches oral or parenteral administration of the abscisic acid [0073]. For oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. A preferred composition according to the invention is a food product (which term includes animal feed) [0086].  The compositions of the invention may contain 0.01-99% by weight of abscisic acid. The compositions of the invention are generally prepared in unit dosage form. Preferably the unit dosage of abscisic acid is from 1 mg to 1000 mg (more preferably from 50 mg to 500 mg). [0088]- [0089]. 
It would have been obvious to use the abscisic acid feed of Livingston as a drinking source for oral administration. The motivation to use the abscisic acid feed as a drinking source is because Bassaganya-Riera et al. teaches that for oral administration, the effective amount of abscisic acid may be administered in, for example, a solid, semi-solid, liquid, or gas state [0074]. Hence, a skilled artisan would have had reasonable expectation of successfully using the abscisic acid as a solid, semi-solid or liquid.  
Furthermore, the difference between the present claims and prior art is that applicants claim the S isomer whereas the prior art discloses the racemate.  However, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine 

	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/LAYLA SOROUSH/Primary Examiner, Art Unit 1627